COURT OF APPEALS OF VIRGINIA

Present:    Chief Judge Moon, Senior Judges Cole and Hodges


SCOTT WAYNE WALDO

v.   Record No. 0697-94-3              MEMORANDUM OPINION *
                                           PER CURIAM
COMMONWEALTH OF VIRGINIA                 AUGUST 22, 1995

              FROM THE CIRCUIT COURT OF ROANOKE COUNTY
                      Kenneth E. Trabue, Judge

            Terry N. Grimes (King, Fulghum, Snead, Nixon
            & Grimes, on brief), for appellant.
            Richard B. Smith, Assistant Attorney General
            (James S. Gilmore, III, Attorney General, on
            brief), for appellee.



     We affirm the judgment of the trial court finding Scott

Wayne Waldo guilty of having a concealed weapon in violation of

Code § 18.2-308.

     "On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."    Martin v. Commonwealth,

4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).

     The trial judge found that appellant's weapon was "hidden

from common observation."   In Main v. Commonwealth, 20 Va. App.
370, 372-73, 457 S.E.2d 401, 402 (1995), the weapon was concealed

within the meaning of Code § 18.2-308 when "[i]t was hidden from

all except those with an unusual or exceptional opportunity to

view it."

     Officer Smith testified that he could not see the weapon
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
when he approached the vehicle.   The weapon was located in a

pocket in the driver's side door.   Thus, the evidence was

sufficient to enable the fact finder to conclude beyond a

reasonable doubt that the weapon was hidden from common

observation.

                                                          Affirmed.




                              - 2 -